Name: Council Regulation (EEC) No 2434/84 of 23 August 1984 collecting definitively the amounts secured by way of provisional duty in connection with the anti-dumping proceeding concerning imports of certain angles, shapes and sections, of iron or steel, originating in the German Democratic Republic
 Type: Regulation
 Subject Matter: political geography;  prices;  technology and technical regulations;  competition
 Date Published: nan

 24. 8 . 84 Official Journal of the European Communities No L 227/31 COUNCIL REGULATION (EEC) No 2434/84 of 23 August 1984 collecting definitively the amounts secured by way of provisional duty in connection with the anti-dumping proceeding concerning imports of certain angles , shapes and sections , of iron or steel , originating in the German Demo ­ cratic Republic dumping as set out in Regulation (EEC) No 1129/84 to be definitive . D. Injury (4) No fresh evidence regarding injury to the Commu ­ nity industry has been submitted, therefore the Commission confirms the conclusions on injury reached in Regulation (EEC) No 1129/84 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 12 (2) thereof, Having regard to the proposal submitted by the Commission after consultations within the Advisory Committee as provided for under the abovementioned Regulation , Whereas : E. Community interest ( 5) In view of the particularly serious difficulties facing the Community industry, the Commission has come to the conclusion that it is in the Commu ­ nity's interests that action be taken . A. Provisional action ( 1 ) The Commission , by Regulation (EEC) No 1 129/84 (2), imposed a provisional anti-dumping duty on imports of certain angles, shapes and sections, of iron or steel , originating in the German Democratic Republic . F. Undertaking (6) The exporter concerned was informed of the main findings of the investigation and commented on them . An undertaking was subsequently offered by the exporter concerning his exports of certain angles, shapes and sections, of iron or steel , to the Community . (7) This undertaking was considered acceptable by the Commission and the proceeding is therefore being terminated without imposition of a definitive anti ­ dumping duty . B. Subsequent procedure (2) Following the imposition of the provisional anti ­ dumping duty, the exporter of the product concerned made his views known in writing and requested an opportunity to be heard by the Commission which was granted . G. Definitive collection of the provisional duties (8) The Commission considers that the dumped imports of certain angles, shapes and sections, of iron or steel , originating in the German Demo ­ cratic Republic, have caused material injury to the Community industry concerned . Therefore the amounts secured by way of provisional anti ­ dumping duty should be definitively collected in their entirety . C. Dumping (3) No new evidence on dumping has been received since the imposition of the provisional duty, there ­ fore the Commission confirms its findings on the (') OJ No L 201 , 30 . 7. 1984, p . 1 . 2 OJ No L 109, 26. 4. 1984, p . 11 . (9) No objection to this course was raised in the Advi ­ sory Committee , No L 227/32 Official Journal of the European Communities 24. 8 . 84 HAS ADOPTED THIS REGULATION : Article 1 The amounts secured by way of a provisional anti ­ dumping duty under Regulation (EEC) No 1129/84 shall be definitively collected . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 August 1984 . For the Council The President J. O'KEEFFE\ J